DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kremer et al (US 2020/0088848). 
4. 	As to claim 1, Kremer et al disclose (fig. 1) a method of detecting an object (110), comprising: directing a transmitted  light beam (102) from (fig. 2) a photonic chip (202); receiving a reflected light beam (104) at the photonic chip (202), the reflected light beam (104) being a reflection of the transmitted light beam (102) from the object (110), (paragraphs [0025]-[0026]); (fig. 7) amplifying (700, 710) a signal (electrical signal generally requires additional signal processing such as amplification, increase light intensity) related to the reflected light beam (104), (paragraphs [0032], [0043]-[0044]); and determining (determining), at a processor (106), a parameter (parameter) of the object (110), (paragraph [0025]) using the amplified signal (electrical signal, increased light intensity), (paragraphs [0025], [0032], [0043]-[0044]). 
5. 	As to claim 2, Kremer et al disclose (fig. 1) the method wherein amplifying the signal (electrical signal generally requires additional signal processing such as amplification, increased light intensity) related to the reflected light beam (104), (paragraphs [0032], [0043]-[0044]) related to the reflected light beam (104) further comprises (fig. 7) amplifying (via amplifier 700, 710), (paragraphs [0043]-[0044]) a local oscillator beam (local oscillator beam), (paragraph [0029]). 
6. 	As to claim 3, Kremer et al disclose (fig. 7) the method further comprising amplifying (increases light intensity) the local oscillator beam (local oscillator beam) using a photonic amplifier (700, 710) receptive to leakage energy (leakage beam) from a laser (210) of the photonic chip (500) that generates the transmitted light beam (102), (paragraphs [0041]-[0044]).
7. 	As to claim 4, Kremer et al disclose (fig. 2) the method further comprising coupling (226) the amplified local oscillator beam (amplification signal processing, increased light intensity, local oscillator beam) with the reflected light beam (104), obtaining an output signal (electrical signal) at a photodetector (216a, 216b) receptive to the coupled amplified local oscillator beam (amplification signal processing, increased light intensity, local oscillator beam) and the reflected light beam (104), and determining (determining) the parameter (parameter) of the object (110) from the output signal (electrical signal), (paragraph [0032]).
8. 	As to claim 5, Kremer et al disclose (fig. 2) the method wherein amplifying the signal (amplification signal processing) related to the reflected light beam (104), (paragraph [0032]) further comprises amplifying, via (fig. 7) an electronic amplifier (700), (paragraph [0043]) an electrical signal output (electrical signal) by a photodetector (216aa, 216b) receptive to the reflected light beam (104), (paragraph [0032]).
9. 	As to claim 6, Kremer et al disclose (fig. 7) the method wherein the electronic amplifier (700) is an integrated (integrated) component of the photonic chip (400), (paragraphs [0037], [0043])	.
10. 	As to claim 7, Kremer et al disclose (fig. 2) the method wherein the electronic amplifier (700, 710) is separate from (not integrated) the photonic chip (500), (paragraphs [0041], [0043]).
11. 	As to claim 8, Kremer et al disclose (fig. 2) a photonic chip (202), comprising: one or more photodetectors (216a, 216b) receptive to an optical signal (104) and operable to generate an electrical signal (electrical signal) in response to the optical signal (104), (paragraph [0032]); an amplifier (700) configured to provide an amplified output signal (increase light intensity, amplification signal processing) of the one or more photodetectors (216a, 216b), (paragraphs [0032], [0043]).
12. 	As to claim 9, Kramer et al disclose (fig. 2) the photonic chip (202) wherein (fig. 7) the amplifier (700), (paragraphs [0043]-[0044]) is configured to amplify (increase light intensity, amplification signal processing) a local oscillator beam (local oscillator beam) that is coupled to a reflected light beam (104) to form the optical signal (light signal) received at the one or more photodetectors (216a, 216b), (paragraph [0032]).
13. 	As to claim 10, Kremer et al disclose (fig. 2) the photonic chip (200) wherein (fig. 7), the amplifier (700), (paragraphs [0043]-[044]) is an element of a laser (210) of the photonic chip (202) receptive to a leakage energy (leakage beam) from the laser (210), (paragraphs [0028]-[0029]).
14. 	As to claim 11, Kremer et al disclose (fig. 2) the photonic chip (202) wherein the laser (210) generates a transmitted light beam (102) and the reflected light beam (104) is a reflection of the transmitted light beam (102) from an object (110), (paragraphs [0025]-[0026]) .
15. 	As to claim 12, Kremer et al disclose (fig. 2) the photonic chip (202) wherein the (fig. 7) amplifier (700) is an electronic amplifier (700), (paragraphs [0043]-[0044]) receptive to the electrical signal (electrical signal) generated at the one or more photodetectors (216a, 216b), (paragraph [0032]).
16. 	As to claim 13, Kremer et al disclose (fig. 2) the photonic chip (202) wherein the electronic amplifier (700) is an integrated component of the photonic chip (202), (paragraphs [0043]-[0044]).
17. 	As to claim 14, Kremer et al disclose (fig. 2) a Lidar system (200), comprising: a photonic chip (202) comprising: a laser (210) configured to generate a transmitted light beam (102); and one or more photodetectors (216a, 216b) receptive to a reflected light beam (104) that is a reflection of the transmitted light beam (102) from an object (110), (paragraphs [0025]-[0026]), the one or more photodetectors (216a, 216b) operable to generate an electrical signal (electrical signal) in response to the reflected light beam signal (light signal), (paragraph [0032]); (fig. 7) an amplifier (700, 710) configured to amplify a signal (increase light intensity), (paragraphs [0043]-[0044]) related to the reflected light beam (104) to amplify (amplification signal processing) an output signal (electrical signal) of the one or more photodetectors (216a, 216b); and a processor (106) configured to determine a parameter (parameter) of the object (110) from the amplified output signal (electrical signal), (paragraph [0032]).
18. 	As to claim 15, Kremer et al disclose (fig. 2) the Lidar system (200) wherein the laser (210) generates a local oscillator beam (local oscillator beam) that couples to the reflected light beam (104) to form the optical signal (light signal), (paragraphs [0027]-[0029]) and (fig. 7) the amplifier (700, 710), (paragraphs [0043]-[0044]) is configured to amplify the local oscillator beam (increase light intensity, local oscillator beam), (paragraphs [0028]-[0029]).
19. 	As to claim 16, Kremer et al disclose (fig. 7) the Lidar system (200) wherein the amplifier (700, 710) is an element of the laser (210) of the photonic chip (200) receptive to a leakage energy (leakage beam) from the laser (210), (paragraphs [0028]-[0029], [0043]-[0044]).
20. 	As to claim 17, Kremer et al disclose (fig.2) the Lidar system (200) wherein the amplifier (700, 710) is an electronic amplifier (700, 710) receptive to the electrical signal (electrical signal) generated at the one or more photodetectors (216a, 216b), (paragraphs [0032], [0043]-[0044]).
21. 	As to claim 18, Kremer et al disclose (fig. 2) the Lidar system (200) wherein the electronic amplifier (700, 710) is an integrated component of the photonic chip (200), (paragraphs [0043]-[0044]) .
22. 	As to claim 19, Kremer et al disclose (fig. 2) the Lidar system (200) wherein the electronic amplifier (700, 710), (paragraphs [0043]-[0044]) is a separate component (not integrated) from the photonic chip (500), (paragraph [0041]).
23. 	As to claim 20, Kremer et al disclose (fig.2) the Lidar system (200) wherein the processor (106) is further configured to navigate (navigate) a vehicle (vehicle) using the parameter (parameter) of the object (110), (paragraph [0025]).
Conclusion
24. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878                                                                                                                                                                                                        





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878